United States Court of Appeals
                     For the First Circuit


No. 11-1052

                 ANGEL LUIS FELICIANO-HERNÁNDEZ,

                      Plaintiff, Appellant,

                               v.

MIGUEL A. PEREIRA-CASTILLO, Former Secretary of the Department of
Corrections and Rehabilitation and Director of Corrections of the
     Commonwealth of Puerto Rico, JANE DOE; CONJUGAL PARTNERSHIP
  PEREIRA-DOE; VÍCTOR M. RIVERA GONZÁLEZ, Former Secretary of the
    Department of Corrections and Rehabilitation and Director of
   Corrections for the Commonwealth of Puerto Rico; JANE DOE #2;
CONJUGAL PARTNERSHIP RIVERA-DOE #2; ZOÉ M. LABOY-ALVARADO, Former
Secretary of the Department of Corrections and Rehabilitation and
 Director of Corrections of the Commonwealth of Puerto Rico; JOHN
DOE; CONJUGAL PARTNERSHIP DOE-LABOY; NYDIA M. COTTO-VIVES, Former
 Director of Corrections of the Commonwealth of Puerto Rico; JOHN
 DOE #2; CONJUGAL PARTNERSHIP DOE #2-COTTO; JOSEPH COLÓN-MORALES,
    Former Director of Corrections of the Commonwealth of Puerto
 Rico; JANE DOE #3; CONJUGAL PARTNERSHIP COLÓN-DOE #3; DEPARTMENT
OF CORRECTIONS AND REHABILITATION FACILITIES SUPERINTENDENTS JOHN
                          POE #1 THROUGH #5,

                     Defendants, Appellees.



                          Errata Sheet


          The opinion of this Court issued on December 9, 2011,
is amended as follows:

          On page 23, line 16 of footnote 5 (carryover from page
22): "complain" is changed to "complaint".